﻿At the outset,
allow me to congratulate you, Sir, on your election to
preside over the work of this session of the General
Assembly. We are confident that you will draw on all
your experience and wisdom to conduct successfully
the work of this Assembly. I assure you of all the
support and cooperation of my delegation and wish you
success in your task.
I would also like to congratulate the former
President, Mr. Jan Kavan, for the exceptional way in
which he presided over the work of the fifty-seventh
session.
I speak today with a mixture of happiness and
sorrow. I am happy to address the Assembly for the
first time in this plenary in my capacity as Prime
Minister of my young country, after more than two
decades of having sought understanding and support
for the cause of my people and having often lobbied for
support in the corridors of this building. I am also
deeply saddened, however, for having lost, just over a
month ago, an old friend — Mr. Sergio Vieira
de Mello — an innocent victim of intolerance,
extremism and terrorism. I wish to pay tribute to his
memory and to all those who have served the United
Nations and lost their lives in Baghdad and other
turbulent regions of the world.
It was under the guidance of Secretary-General
Kofi Annan, represented in Timor-Leste by
Mr. Sergio Vieira de Mello, that exactly one year ago
the Democratic Republic of Timor-Leste became the
191st Member of this Organization. The President of
the Democratic Republic of Timor-Leste,
Mr. Xanana Gusmão, and I bore witness to that historic
act.
Since then, our country has experienced
significant progress in the consolidation of our nascent
democracy. My Government has presided over the
strengthening of national cohesion and has given
priority to the unequivocal affirmation of the Republic
as a democratic State founded on the rule of law by
taking normative measures in governance to implement
the provisions of a modern Constitution drafted by the
Timorese and adopted by an Assembly democratically
elected by the people.
Open governance is one of the programmes of my
Government. Based on the principles of good
governance, inclusion, participation of the individual
and collective responsibility, open governance was
initiated in January this year. It consists of bringing the
Government to the people in the remote areas of the
country to hear first hand their priorities, problems and
needs, as well as to clarify to the people the national
development plan, the Government programme,
available resources and the challenges ahead. It also
seeks to instil a greater sense of responsibility in the
people and to make them better understand the need for
their participation in the reconstruction of the country
vis-à-vis the implementation of the national plan, the
methods of achieving the objectives of economic
growth and of the reduction and eradication of poverty.
In relation to the legislative process, we have
prioritized the adoption of laws for the foundation of
6

the State, above all in order to avoid taking
discretionary and subjective measures that are without
legal foundation. Hence, more than 30 decrees and
laws have been adopted by the Government for
approval by the National Parliament. In this manner,
we will create an institutional culture of democracy,
giving basis to a democratic State founded on the rule
of law and the principle of good governance.
The challenges are enormous, however. Of the
900 schools destroyed in 1999, around 700 have been
rehabilitated and more than 30 new schools
constructed. Despite this, 25 per cent of our children
remain without access to education.
In the tertiary sector, we have a national
university with more than 7,000 students. Hundreds of
candidates are frustrated that their expectations of
graduating from the national university have not been
met. We now have a proliferation of institutions of
higher learning that are not officially recognized by the
Government. To deal with this situation, the
Government has assumed the responsibility of
preparing rules.
In health care, similar challenges are being faced.
Much of the infrastructure has been rehabilitated and
more is being built, but the people want more
assistance and means of support. They ask for more
doctors, more nurses, more midwives, more
ambulances and health centres closer to their villages.
A national health policy has been adopted by the
Government. We hope soon to be able to reduce the
difficulties in this area with the cooperation of the
People’s Republic of China and the Republic of Cuba
in the provision of doctors to operate in the rural areas.
In agriculture, more than 60 per cent of the
irrigation system has been repaired and new systems
have been built. It is important now to instruct farmers
in the best methods of use for their systems and to
make them responsible for the maintenance of those
systems while the remainder is being repaired.
In infrastructure, in general, the repairs and
maintenance have been slow and difficult. There are
6,000 kilometres of roads to be rehabilitated and
maintained, and our people are demanding the opening
of many others. Many bridges need to be rebuilt,
completed or built outright.
We also are facing problems in the electrical
sector, which is in deficit. We have re-established
electricity production in all districts and in 55 of the 65
sub-districts. Dili, the capital, has power 24 hours a
day. In the meantime, it is the policy of my
Government to identify and develop alternative sources
of energy that are more accessible and sustainable.
Currently, we are conducting a feasibility study of such
resources, in particular in the area of hydropower.
Access to running water for consumption is very
limited. However, it is undeniable that the number of
people with access to running water is increasing daily,
more so than in 1999.
In the area of telecommunications, we are
implementing an ambitious project overseen by Timor-
Leste Telecom through a concession in the build-
operate-transfer system.
At the end of this year, all district capitals will
have at their disposal fixed and mobile telephones, for
both domestic and international purposes. With the
completion and installation of the telecommunications
system, we will also create the technical conditions
necessary for the development of television and radio,
delivering the best service in the media sector, which is
free, vibrant and responsible.
The process of reconstruction is taking place in
an environment of peace and stability. However, areas
that are key for guaranteeing the sustainability and
credibility of the entire process, such as the judicial
system, defence and security, will continue to require
substantial assistance and support for some time to
come.
In other sectors of the Administration, we need
qualified people to assist in the development of the
capacity of the Timorese, in particular in the
consolidation of the financial and banking systems,
border control, legislative drafting and the definition of
a national policy, promotion of investment and
technology transfer.
With this in mind, I would like to reiterate that, in
order to guarantee the sustainability of the entire
process and to meet two major aspirations – that of our
people for peace, democracy and development, and that
of the international community to continue to promote
Timor-Leste as a success story, we must not forget to
say the following.
To our people, we would say — as we have been
doing — that they should be more patient. Above all,
7

we must demand their participation and that they
shoulder their responsibilities.
We ask the international community for
consistency, continued dynamic partnership and
support.
To the General Assembly in particular, we ask
that it endorse the Economic and Social Council’s
decision to include Timor-Leste in the list of least
developed countries.
In keeping with its history of struggling for
human dignity, my country has ratified a number of
important international human rights treaties. We are
aware that the ratification of these international
instruments creates legal obligations, and the Timorese
State will do its utmost to implement its commitments
under those instruments.
With regard to external relations, we continue to
develop ties of friendship and cooperation with our
neighbours, namely, Thailand, Singapore, Malaysia,
Japan, South Korea and New Zealand, and in particular
with our two closest neighbours, Indonesia and
Australia.
As Prime Minister, I have made official or
working visits to Malaysia, Singapore, the Philippines,
Indonesia, Thailand, New Zealand, Mozambique,
Angola, Portugal and the People’s Republic of China.
At the beginning of this month, a meeting of the
Joint Indonesia-Timor-Leste Ministerial Commission
was held with a view to resolving a number of residual
issues of recent years, as well as to promoting new
cooperation in the areas of commerce, investment,
development, education, health and security. The
meeting had a positive outcome. We hope to finalize
the demarcation of our land boundary this year in order
to begin negotiations on our maritime boundaries.
Boundaries, whether land or sea, define the territory of
a country. Within a territory, one can exercise powers
of sovereignty or jurisdiction. For this reason, Timor-
Leste, having as its neighbours two large and friendly
countries — Indonesia and Australia — hopes to see its
borders with both countries demarcated or delimited by
the end of my Government’s mandate, so that all the
resources belonging to the people of Timor-Leste can
be exploited in a free and sovereign manner, for the
benefit of present and future generations of Timorese.
The relationship between Timor-Leste and its
neighbours is developing in a constructive and dynamic
manner at the bilateral, trilateral and multilateral
levels.
Timor-Leste enjoys special observer status in the
Pacific Forum and has participated as a guest in the
Association of South-East Asian Nations (ASEAN).
Timor-Leste is a fully fledged member of the
Community of Portuguese-Speaking Countries; the
African, Caribbean and Pacific-European Union; the
World Bank; the International Monetary Fund; the
Asian Development Bank; and various specialized
United Nations agencies.
The fight against terrorism, organized crime and
trafficking in human beings, drugs and illegal arms is
at the top of the agenda, regionally and in Timor-Leste.
We will make every effort to contribute to the
eradication of these ills, which are turning into a real
epidemic with the development of new technology.
Timor-Leste is a country of South-east Asia
which is linked to the Pacific by geography, history and
culture. Our people are proud to be part of this great
geographical region of Asia and Oceania — rich in
history, culture and civilization, and comprising more
than one fifth of humanity. We are deeply grateful to all
our Asian brothers — Japan, the People’s Republic of
China, the Republic of Korea, the Philippines, India,
Malaysia, Singapore and Thailand — who have
responded without fail to our appeal for assistance, on
a major or modest scale, depending on the capacity and
experience of each country. We are grateful to all of
them.
I have just concluded a visit to the People’s
Republic of China. Within weeks, Timor-Leste will
receive the Prime Minister of Malaysia,
Mr. Mahathir Mohamad. In December, we will be
honoured with a visit from the Prime Minister of the
Kingdom of Thailand.
We continue to strengthen our relationships with
other countries in South-east Asia, in particular Brunei
Darussalam, Cambodia, Laos and Viet Nam.
We deem it regrettable that the process of
dialogue and national reconciliation in Myanmar is at a
standstill. Timor-Leste associates itself with the
concerns and disappointments of our friends in
ASEAN, and we join our voice with those of others in
the international community to appeal for the
immediate release of Mrs. Daw Aung San Suu Kyi and
of all others who are being detained, and for the
8

resumption of talks and of the process of reconciliation
and democratization.
My Government takes note of the commitments
undertaken by General Khin Nyunt, Prime Minister of
the Union of Myanmar, in his speech of 30 August
2003. We would like to express our deep concern at the
abandonment by the Democratic People’s Republic of
Korea of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) and its stated intention to
produce nuclear weapons. The Democratic People’s
Republic of Korea has three countries as its neighbours
that over the years have demonstrated friendship and
solidarity. None of those three countries presents any
threat to its security or sovereignty, thus the production
of nuclear weapons cannot be justified.
Timor-Leste is a small country with a small
population. Nonetheless, it has coastlines on two
oceans and is linked to two continents. Historically, we
were for five centuries the only Portuguese colony in
the region, and, during a quarter century, a territory
occupied by Indonesia. More than 90 per cent of the
population of my country is Catholic, and there are also
two minority religious groups — Protestants and
Muslims.
History determined that we would be different.
Our geographical situation conferred on us conditions
for converging and relating. We remain different and,
within that difference, we find our identity and sense of
openness and tolerance. We know that we have
something to give, but we also have much to receive.
I am a Muslim of Arab descent and the Prime
Minister of a country with a Catholic majority. Our tiny
Muslim community lives in peace and tranquillity,
integrated into society in general without losing its
identity and without feeling alienated or discriminated
against. The Timorese Catholic leadership has been
exemplary in preaching respect and tolerance in
relation to all religious faiths, constantly searching for
dialogue, cooperation, participation and mutual respect.
My country does not intend to put itself forward
as a model of tolerance, mutual respect and coexistence
between religions. I am speaking about our experience
only to say that in this world of hate, violence,
intolerance and extremism, there are some oases of
tolerance, peace and tranquillity that deserve to be the
source of new energy.
Fanatics and extremists have existed throughout
history and no region or civilization in the world can
claim exclusive rights to virtue or truth. In this
globalized world, there is no place for racial or
cultural, much less religious, superiority. Extremists
and terrorists have always existed. The fundamental
difference is that the terrorists of today benefit from
globalization and make use of modern technology as a
means of achieving their objectives.
It is rhetoric, and unacceptable, to define different
civilizations and religions as a target. The fundamental
reason for violence in the world is inequality in
development and, in particular, the injustice of the
international economic order. The target of extremists
and Islamic terrorists is not the West, its culture and
dominant religions. Rather, it should be stated that the
West is a target as a consequence of the global order.
We are witnessing a new reality. The agenda of
the extremists is primarily the toppling of moderate and
elite regimes and the imposition of theocratic systems
in which the universal values embraced by a
democratic State are called into question, as they
contradict their views. Such an agenda would mean a
return to the Middle Ages, with the Islamic extremists
determining the fate of their citizens.
The fight against extremism, fanaticism and
terrorism must be waged on all fronts. One is the
military front, where action must be seriously thought
through and always implemented with great caution
and clear-sightedness. The other fronts include the
political, economic and social. The fight against
poverty and exclusion must be integrated into our
global strategy in the war against terrorism.
My Government congratulates the people of Iraq
on the end of one of the bloodiest dictatorships in
history. The people of Timor-Leste know only too well
the significance of a dictatorship. In order to be free of
it, we sacrificed hundreds of thousands of our children
in decades of unequal struggle.
During our struggle for independence and
democracy, we always believed that our efforts should
be focused on re-establishing international legality in
our country, ensuring that the United Nations take
responsibility and demanding that the international
community respect the Charter and United Nations
resolutions on Timor-Leste.
9

My Government defends the concept that the
central role of the United Nations must be respected by
all countries, in particular those with the means and
resources to strengthen the role of our Organization.
With regard to the situation in Iraq, it is urgent
that international legality be re-established in that
country. The only legitimate means of transferring
sovereignty to the people of Iraq is to hand over power
to their democratically elected representatives.
We believe that the Arab League must be a
privileged partner of the United Nations in the process
of transition and reconstruction in Iraq. As it is a
regional organization representing more than 200
million people who mostly profess the same religion,
speak the same language and are of the same cultural
and historical origin, it must not be ignored or
bypassed when its own interests and that of the region
are at stake.
My country is a good example of the kind of a
partnership that can develop when the United Nations
and its obvious natural role in the resolution of
conflicts and the mobilization of international
consensus is recognized. Each process is unique and
has its own dimensions and characteristics, but our
positive experience can be repeated in other places, and
can serve as a reference point for Iraq.
I would like to comment on two issues related to
the Middle East, beginning with Palestine. We express
our deep disappointment that the peace process has
regressed and that violence has escalated in that part of
the world. We feel encouraged by the presentation of
the road map, and hope that it can assist in accelerating
the peace process.
We reaffirm our support for the road map and for
the right of the people of Palestine to self-
determination, independence and the establishment of
an independent and sovereign State. We appeal to all
the parties in that bloody conflict to cease all forms of
violence, to resume dialogue and rigorously to respect
the road map as agreed to with the Quartet.
With respect to Western Sahara, the Arab and
Muslim people of that former Spanish Territory
continue to wait patiently for the holding of a
referendum on self-determination, as agreed to by all
parties in 1994. We appeal to the General Assembly,
the Secretary-General, the Security Council, the Arab
League and the African Union to encourage both
parties to return to direct dialogue with a view to
establishing a definitive date for the holding of the
referendum on self-determination in the territory of
Western Sahara.
My Government is closely following the situation
in Guinea-Bissau. While deploring the military coup
that toppled the elected President, we are relieved that
there was no bloodshed or loss of life. My Government
supports the holding of new elections with a view to
the restoration of a constitutional democratic order, if
possible within the framework of the United Nations
and the Community of Portuguese Speaking Countries,
to achieve the necessary support for the bringing of
peace, stable government and economic recovery.
We regret the breakdown in talks during the most
recent round of the World Trade Organization
Ministerial Conference held in Cancun. The
industrialized nations must understand that the
international trade systems must be rectified. It is
neither ethical nor moral for the rich countries to
preach democracy, human rights and the dogma of a
free market, while practising protectionist policies that
condemn hundreds of millions of human beings to
perpetual poverty and dependency. It is less than
ethical when they teach the rules of the free market
while subsidizing their farmers with billions of dollars,
making the products of our countries, which have a
greater comparative advantage, increasingly less
competitive.
Timor-Leste has benefited from international
solidarity, and we are grateful for that. But we cannot
remain silent in the face of injustices and anti-
economic policies that impoverish the rest of the
world. We appeal for the renegotiation of debt and for
debt relief for the poor and indebted countries. But we
also believe that debt relief must be proportional to the
measures taken by each country in adopting strategies
for sustainable development and focusing on the
eradication of poverty. This means increased
expenditure on public health and education, reduced
military expenditure, the strengthening of democratic
institutions, the promotion of human rights and the
independence of the judiciary. Those are conditions
that are indispensable for peace and prosperity.
In conclusion, I would like to touch on the theme
of reform of the United Nations. The creation of this
institution was the result of the collective experience of
humankind, victim of the greatest scourge in history.
10

We congratulate the founders on their vision, but we
are conscious that the institution reflects the reality of
that period. In 1945 there were merely 51 Members,
and it was viewed as a club for the rich and powerful, a
“white man’s club”. But the United Nations today is a
truly global institution, with 191 Members.
The recent experience of Iraq provoked a new
debate on the need for the structural reform of our
institution, beginning with the Security Council, which
is increasingly being called upon to provide opinions
and to intervene in many regions of the world. We
support an increase in the number of permanent
members of the Security Council to reflect the current
demographic reality and the new world balance.
Many people are frequently asking themselves,
and asking out loud, a few questions, such as “Is it fair
for the Western Group to have three permanent seats in
the Security Council, while Asia has only one and
Africa and Latin America have none? Is it possible that
India, the largest democracy in the world, with more
than one billion inhabitants, does not have the same
status as others? Is it possible that Brazil, with the
world’s ninth largest economy and Latin America’s
largest, a crossroads of races and civilizations — Ibero-
Latin American, African and indigenous people —
does not have status as a permanent member of the
Security Council?” Throughout its history, Brazil has
shown prudence and balance in the conduct of its
foreign politics, an active and constructive engagement
at the regional and international level and always a
voice of moderation and dialogue.
There are certain procedures that may have been
understandable during the cold war period. But today
the way must be made for principles of democratic
decision-making that are acceptable and universally
practiced. We must question these paradigms.
We also believe that the term of the mandate for
non-permanent members must be reduced to between
six months and one year. That will give the 191
members of our Organization the opportunity to serve
in this organ. Besides, a shorter period will allow the
less privileged to feel the desire to invest their human
and financial resources to serve on the Security
Council.
The reform and the democratization of a number
of organs of our Organization are necessary and urgent.
The errors and failures of the past, when the Security
Council was powerless and indifferent to human
tragedy, should compel us all to have the courage to
accept a fair share of the decision-making that affects
us all.
Let the big, rich and powerful know that humility
is the greatest virtue. Leadership means knowing how
to dialogue, persuade and build alliances and
consensus. There are challenges ahead. There are many
threats. The resources of 191 countries are represented
in this huge Organization. To respond to these
challenges and threats, we must unite and build bridges
of consensus and active cooperation.
Allow me to conclude by saying that the future
belongs to the optimists. We are here today because we
favour optimism. That is why the struggle must
continue.






